    Case:18-00821-ESL13 Doc#:14 Filed:06/04/18 Entered:06/04/18 15:50:12                                                            Desc: Main
                        IN THE UNITED STATES BANKRUPTCY
                                  Document   Page 1 of 1 COURT
                                                FOR THE DISTRICT OF PUERTO RICO

IN RE:

CARMINEE MARQUEZ ARROYO                                                                      CASE NO. 18-00821-ESL
                                                                                             CHAPTER 13
   DEBTOR(S)


                                                  TRUSTEE'S REPORT ON CONFIRMATION
1. A meeting of creditors pursuant to Section 341 was held on 03/27/2018. The meeting was (was not) duly attended by
debtor(s) and their attorney.

2. The liquidation value of the estate is: $33,926.00

3. With respect to the attached payment plan:


                                PLAN DATE: February 19, 2018                                  PLAN BASE: $19,498.00

TRUSTEE'S COMMENTS AND RECOMENDATIONS DATED: 6/4/2018
                            FAVORABLE                                                             X UNFAVORABLE
  1. [X] FAILS LIQUIDATION VALUE TEST § 1325(a)(4):

  Plan does not comply with the best interest of creditor’s test. Plan needs to provide 100% plus interest to
general unsecured creditors.


  2. [X] FAILS SECTION 1325(a)(9):

  • State Tax Returns: Provide copy of the 2017 state tax returns




  [X] OTHER:

   1) Part 3.1 of the plan does not provide for Personal loan with Sistema de Retiro. ($238.30 mo) Also,
9286provide maturity date of the loan. 2) Debtor (proposes to pay value of collateral to creditor Firstbank. Plan
does not comply with FRBP 3012(b); we lack evidence on the record that Debtor served properly the plan on
this FDIC entity. Also, the motion to Quash filed by Firstbank at dkt 10 was granted by the court at dkt 12. 3)
Part 4.6, Post confirmation insurance coverage, needs to correct the insurance company name. Per insurance
quote is Universal insurance and the plan discloses GT insurance. Also, the estimated insurance premium to
be paid should read $53 and not $600. 4) Provide evidence of income from 1st half of February, as part of the
60 days prior to the filing.


NOTICE: This report anticipates Trustee’s position as per 11 USC § 1302(b)(2) a copy of which has been served upon counsel for debtor(s). Copies
    are available to parties in interest at the Trustee’s Office.

                                                                                        /s/ Miriam Salwen Acosta
                                                                                        Miriam Salwen Acosta
Atty: ROBERTO FIGUEROA                                                                  USDC # 208910
                                                                                         ALEJANDRO OLIVERAS RIVERA
                                                                                         Chapter 13 Trustee
                                                                                         PO Box 9024062, Old San Juan Station
                                                                                         San Juan PR 00902-4062
                                                                                        CMC - DA
